Citation Nr: 1015285	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  08-12 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for depression, currently claimed as post-
traumatic stress disorder (PTSD) and depression, and, if so, 
whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1966 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. The Veteran had a hearing before the Board in March 
2010 and the transcript is of record.

The Veteran originally claimed service connection for 
depression, which was denied in a January 2004 rating 
decision.  The Veteran did not appeal, but rather filed a new 
claim in December 2006 for entitlement to service connection 
for a psychiatric disability, to include PTSD and depression.  
The RO, in the June 2007 rating decision, reopened the claim 
and denied it on the merits.  Regardless of the RO's actions, 
the Board is required to consider whether new and material 
evidence has been received warranting the reopening of the 
previously denied claim. See Barnette v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the Veteran's previously and finally 
denied claims). Thus, the issue on appeal has been 
characterized as shown above.

The issue of entitlement to service connection for a 
psychiatric disability, to include depression and PTSD, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The VA will notify the Veteran if further 
action is required on his part.

FINDINGS OF FACT

1.  An unappealed January 2004 rating decision denied a claim 
of entitlement to service connection for depression in 
January 2004 finding no evidence of a current disability.

2.  Evidence received since the January 2004 rating decision 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The January 2004 rating decision that denied the claim for 
entitlement to service connection for depression is final, 
but evidence received since January 2004 in relation to the 
claim is new and material, and, therefore the claim may be 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.156, 20.1100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In this case, the Veteran claims he has a psychiatric 
disability, to include PTSD and depression, due to witnessing 
a helicopter crash in the Air Force and due to being 
reassigned as a clerk after suffering hearing loss from the 
acoustic trauma of working on a flight line.  

The RO denied the Veteran's claim seeking entitlement to 
service connection for depression in January 2004 because, at 
that time, although the Veteran's service treatment records 
revealed treatment for "depressive reaction" and "schizoid 
personality," there was no evidence the Veteran had a 
current psychiatric disability or had received treatment 
since separation from the military. 

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  No correspondence regarding his claims was 
received from the appellant within the appropriate appeal 
period.  Therefore, the January 2004 rating decision is 
final.

At the time of the January 2004 decision, the claims folder 
included the Veteran's service treatment records, noting some 
psychiatric treatment in 1968 and 1969 for "depressive 
reaction" and "schizoid personality."  At that time, the 
Veteran did not mention the helicopter crash.  The Veteran's 
separation examination, moreover, did not include any 
evidence of a chronic psychiatric disability.  The claims 
folder also included a July 2003 statement from the Veteran 
indicating he was injured in the flight line explosion, but 
noted his depression was due to being put in an office after 
he was reassigned from being a ground equipment repairman to 
a personnel clerk.  

Potentially material evidence since January 2004, the claims 
folder includes VA outpatient treatment records from 2003 to 
2008 indicating various psychiatric diagnoses, to include 
major depressive disorder (MDD), generalized anxiety disorder 
(GAD), panic disorder, organic mood disorder, and PTSD.  The 
claims folder also now includes confirmation of the November 
1967 helicopter crash and the Veteran's further statements 
regarding what he witnessed and his injuries from the crash.  

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Again, the RO denied the Veteran's claim in January 2004 
because there was no evidence of a current psychiatric 
disability or current treatment for a disability.  For 
evidence to be material in this case, therefore, it would 
have to relate to this fact.

The new evidence reflects many current diagnoses of 
psychiatric disabilities and on-going treatment since 2003.  
The VA outpatient treatment records do not clearly indicate 
an etiology for the Veteran's diagnosed disabilities, but 
records from 2006 to 2008 discuss the helicopter incident and 
other incidents from his military service.  Accordingly, 
although not dispositive, the new medical evidence raises a 
substantial possibility of substantiating the Veteran's claim 
and, therefore, may be reopened.




The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  Since the claim is being reopened, any deficiencies 
in notice were not prejudicial to the Veteran.


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for a psychiatric disability 
(now claimed as depression and PTSD), the claim is reopened, 
and, to that extent only, the appeal is granted.


REMAND

Again, the Veteran claims he has psychiatric disabilities, to 
include depression and PTSD, due to witnessing a November 
1967 helicopter crash and fire while stationed at Sheppard 
Air Force Base, Texas.  Specifically, the Veteran testified 
before the Board in March 2010 that he was a ground equipment 
repairman until September 1967, when he was reassigned to 
personnel clerk due to hearing loss and a medical 
recommendation that he be removed from acoustic trauma.  

The Veteran then claims when the helicopter malfunctioned on 
November 7, 1967, he was asked to help out on the flight line 
due to his prior experience.  He testified that he was 
approximately 30 to 40 yards away from the helicopter when it 
exploded and he was thrown to the ground, hitting his head.  
He was left with residual tinnitus and dizziness, but did not 
seek treatment right away because there were others who were 
more badly injured.  Rather, the Veteran sought treatment 
later that month when the ringing and dizziness did not 
subside.  

He further testified before the Board in March 2010 he 
eventually sought psychiatric treatment while still in the 
military for his looming anxiety and depression over the 
incident.  In an earlier July 2003 statement, however, the 
Veteran claimed the change in assignment from repairman to 
clerk is what caused his depression.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  With regard to 
service connection claims, the Court held in the case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

In this case, the Veteran's service treatment records confirm 
treatment on November 24, 1967, approximately two weeks after 
the helicopter incident, for hearing loss and swelling "off 
and on" of the right side of his face.  The Veteran was 
given a profile due to his hearing loss at that time. The 
service treatment records also confirm psychiatric treatment 
starting in November 1968, one year after the helicopter 
incident.  At that time, the Veteran indicated feelings of 
depression, irritability and insomnia for six months.  The 
Veteran was hospitalized in January 1969 for seven days and 
treated thereafter.  The Veteran discussed feeling like a 
failure for not advancing in the Air Force as far as he 
desired.  The Veteran also discussed his father's alcoholism 
and his mother's attempted suicide.  Within the numerous 
psychiatric sessions, the Veteran never mentioned the 
helicopter incident.  The Veteran, during his military 
service, was diagnosed with "depressive reaction" and 
"schizoid personality."  The Veteran's July 1970 separation 
examination, however, was silent as to any psychiatric 
diagnosis.

After service, the Veteran did not seek psychiatric treatment 
until 2003, over three decades after service.  Through the 
years, the Veteran has been significantly treated in the VA 
medical center for alcohol addiction, pain disorder with some 
psychological features, depression and organic mood disorder.  
More recently, from 2006 to 2008, the Veteran discussed the 
helicopter incident and was also diagnosed with MDD, GAD and 
panic disorder.  The Veteran was first diagnosed with PTSD 
specifically in October 2006.  No medical professional 
clearly indicates the etiology for the Veteran's various 
psychiatric diagnoses.  

The Board finds noteworthy that the helicopter crash, which 
occurred on November 7, 1967 has, in fact, been confirmed.  
The Veteran's presence, however, was not specifically 
confirmed although the Veteran's personnel records confirm 
the Veteran was stationed at Sheppard Air Force Base, Texas 
at that time and his service treatment records confirm he was 
treated on November 24, 1967 for hearing loss and swelling of 
the right side of his face.  The Board will concede that this 
stressor has been verified.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002).
 
In light of the evidence, the Board concludes a VA 
examination is necessary to confirm the Veteran's diagnoses 
and opine as to the likely etiology of the diagnoses, 
especially in light of his in-service treatment for 
depressive reaction and schizoid personality.  

The RO should also consider whether any psychiatric 
disability, and not just PTSD, warrants service-connection.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding when 
a claimant identifies PTSD without more, it cannot be 
considered a claim limited only to that diagnosis, but rather 
must be considered a claim for any mental disability that may 
reasonably be encompassed by several factors including the 
claimant's description of the claim, the symptoms the 
claimant describes, and the information the claimant submits 
or that VA obtains in support of the claim).

The RO should also take this opportunity to obtain VA 
outpatient treatment records from April 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records 
for any psychiatric treatment from the 
VAMC in Tulsa, Oklahoma from 2008 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facilities must provide a negative 
response if records are not available.

2.  After the above records are obtained, 
to the extent available, schedule the 
Veteran for a VA psychiatric examination to 
ascertain whether the Veteran has PTSD, or 
any other psychiatric disability, related 
to his military service.  The Veteran's 
claims folder, to include a copy of this 
remand, should be provided to the examiner 
for review of pertinent documents therein 
in connection with the examination.  The 
examination report should reflect that such 
a review was conducted. Any psychiatric 
diagnosis should be in accordance with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental 
Disorders-IV.  After review of the 
pertinent material, the examiner must 
specifically discuss whether the appellant 
meets the diagnostic criteria in DSM-IV for 
diagnosis of PTSD (i.e., was the Veteran's 
combat exposure sufficient to produce 
PTSD), and, if so, is there a link between 
the current symptoms and his military 
service.  Specifically, the examiner is 
asked to render an opinion as to the 
following:
*	Whether it is at least as likely as 
not the Veteran's current psychiatric 
diagnosis or diagnoses are related to 
the verified helicopter incident, his 
reassignment to personnel, his in-
service psychiatric treatment or any 
other incident of his military 
service.

It would be helpful if the physician 
would use the following language, as 
may be appropriate:  "more likely 
than not" (meaning likelihood 
greater than 50%), "at least as 
likely as not" (meaning likelihood 
of at least 50%), or "less likely 
than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean 
"within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
that conclusion as it is to find 
against it.  The physician should 
provide a complete rationale for any 
opinion provided resolving all 
conflicting evidence.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review this matter. The RO 
must consider all applicable laws and 
regulations. If the benefit sought remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate review.

The purposes of this remand are to complete the record, and 
to ensure due process. The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment. 



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


